Citation Nr: 0632082	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  06-14 024	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran's PTSD has been manifested primarily by symptoms 
including: sleep disturbance, nightmares, anxiety, 
irritability, flashbacks, panic attacks, recurring thoughts 
of combat, anger, difficulty with memory, and job 
difficulties.  These symptoms demonstrate occupational and 
social impairment, with no more than occasional decreases in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial decision.  In the present case, the 
veteran was provided notice consistent with the VCAA prior to 
the initial RO decisions in December 2003 and August 2004.  

In letters dated in July 2003 and March 2004, the RO informed 
the veteran of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  Thus, the Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
increase is being denied, no new rating or effective date 
will be assigned, so those downstream issues are moot.

II.  Factual Background

A review of the record shows that service connection was 
established for PTSD by the currently appealed August 2004 RO 
decision.  A 30 percent evaluation was assigned, effective 
June 10, 2003, the date of receipt of the veteran's claim.  
In support of the claim are private treatment records dated 
in 2003, which show the veteran exhibited classic PTSD 
symptoms, including combat nightmares and avoidance of 
anything reminding him of war.  

In January 2004 a licensed clinical psychologist noted the 
veteran's symptoms included persistent difficult sleeping, 
hyper-aggression, and periods of dissociation.  The veteran 
indicated that he had been unable to maintain a consistent 
job performance until about four years before, when he 
discovered an ability to teach the Arapaho language to junior 
high and high school students.  He stated that this has, in 
part, brought him back to normal life.  He also noted that he 
was divorced twice, and described his relationship with his 
children as strained until recently.  

During evaluation the veteran was clearly anxious, and at 
times was near tears when discussing more painful 
recollections.  His thoughts, although difficult to 
articulate, were always logical and relevant with no sign of 
thought disorder.  The veteran seemed most proud of finally 
finding a place for himself as a teacher of his beloved 
Arapaho language and culture to young people.  He indicated 
that without this purpose for himself he doubts that he would 
still be alive today, since he had previously had episodes of 
serious suicidal ideation.  The clinical diagnosis was PTSD, 
and a GAF (Global Assessment of Functioning) score of 42 was 
given.  

On VA examination in August 2004, the veteran reported a long 
history of heavy drinking until a medical emergency three to 
four years before.  He also reported that he had been 
employed in many jobs during his life, including working on 
oil rigs and as a warehouseman, custodian, and bus driver.  
He indicated that he had lost most of his jobs due to 
drinking.  Currently he was working as a culture teacher, due 
to his ability to speak the Arapaho language.  This was the 
longest time he had held a job, and he seemed proud of his 
work in this area.  He reported having been married and 
divorced twice.  He said he had two children and five 
grandchildren, and reported an excellent relationship with 
them.  He denied ever being involved in psychiatric 
treatment, but last year he had attended a meeting with other 
Vietnam veterans on the reservation.  

The veteran was well groomed, open, and cooperative, but had 
very poor eye contact.  His speech was mumbling at times, and 
he spoke in a rambling story-telling style noted to be 
consistent with his culture.  There was no indication of a 
thought disorder.  He was fully oriented and alert, and his 
insight and judgment were adequate.  He had experienced some 
depression over the years, but no suicidal ideation or 
intent.  He indicated that his grandchildren keep him happy.  
Anxiety had been present since his return from Vietnam, with 
anxiety attacks about one to two months.  He also reported 
sleep difficulties, irritability, and nightmares, which 
varied in frequency and intensity.  He had not been able to 
determine a trigger for them, but found that they would often 
happen before an expected stressful event.  He reported daily 
thoughts about Vietnam, as well as flashbacks, which had 
occurred with lesser frequency through the years.  He 
reported that he was faced with constant reminders of 
Vietnam, and tried to avoid them.  

He described a sense of a foreshortened future, although he 
was 59 and considered himself a senior citizen.  He reported 
feeling distant and detached from others, but was close to 
two of his brothers, one sister, his children, and 
grandchildren.  Arousal symptoms, ongoing sleep problems, 
anger, irritability, and hypervigilance were reported as 
well.  The veteran did not report an exaggerated startle 
response, but when asked about it, he stated that he would 
dive under the table.  The diagnosis was PTSD, with symptoms 
of moderate severity and longstanding duration.  The GAF 
score was 51.

In his substantive appeal, dated in April 2006, the veteran 
reported several panic attacks each month, but said he has 
been prescribed medication that helps.  He also reported 
impaired judgment, frequent trouble with supervisors, memory 
problems, and severe mood swings.  He stated that he was 
spending a good deal of social time with other veterans, but 
was very uncomfortable in crowds.  

The remaining treatment reports show the veteran attended 
individual therapy sessions from July 2005 through April 
2006, and include a record of behavior observed by medical 
staff.  He actively participated during those sessions, and 
was cooperative in spite of his stressors.  In general, his 
affect and mood were appropriate.  Although these records 
appear to show an increase in intrusive thoughts and 
memories, the veteran reported some improvement in symptoms, 
particularly the panic attacks.  The examiner noted that, 
overall, the symptoms did not demonstrate any significant 
change or have any effect on the veteran's everyday 
functioning. 

III.  Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411 (2006).

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  Id.  

The veteran's PTSD has been assigned a 30 percent evaluation 
under the general rating criteria for evaluating psychiatric 
disorders.  The evidence of record since the effective date 
of the grant of service connection describes a fairly 
consistent pattern of symptomatology and manifestations, 
which may be described as productive of no more than 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.  Symptoms 
have included depression, anger, irritability, sleep 
impairment, panic attacks, intrusive thoughts, and 
nightmares.  However, the veteran's subjectively reported 
symptoms and descriptions of his PTSD appear to be far worse 
than the objective clinical manifestations indicate, 
especially with respect to his degree of occupational and 
social adjustment.  

Few, if any, of the criteria for a 50 percent rating have 
been met.  On occasion the veteran's affect has been 
restricted, flat or guarded, but more often than not has been 
described as appropriate.  His chronic sleep impairment is 
also well documented.  There is no indication that he has 
difficulty in understanding complex commands.  He has had 
subjective complaints of impairment of short-term memory.  
However, there is no impairment of long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks) shown.  While his speech has been described 
as mumbling and rambling, noted by the examiner to be 
consistent with his Arapaho culture, there was no clinical 
description of it as circumstantial, circumlocutory, or 
stereotyped.  In addition, while he reported some ritualistic 
behavior, it does not rise to the level of obsessional 
rituals which interfere with routine activities, which is 
contemplated by a higher rating, since there is no disruption 
of routine activities noted, even after consideration of 
idiosyncrasies involved with double checking electrical 
appliances before and after leaving home.

Relevant VA treatment records from 2005 and 2006 show periods 
when the veteran was doing worse and at other times doing 
better, but in general show a person who can function.  
Therefore although he continues to have panic attacks, these 
are adequately compensated by a rating at the 30 percent 
level under DC 9411, since a rating at this level presumes 
that he will experience regular panic attacks and, in fact, 
this is expressly mentioned in the diagnostic code.  
Moreover, even by the veteran's own admission, his symptoms 
were stable and somewhat improved on medication.  

The Board notes that there is some evidence of disturbance of 
motivation and mood, and reports of difficulty in 
establishing and maintaining effective social relationships.  
But, even by the veteran's own admission, his social 
isolation is not nearly as severe as he has suggested.  
Despite his reports of isolation, he has the ability to 
establish and maintain effective relationships, both in the 
context of obtaining medical care (such as individual 
therapy) and in maintaining family relationships, as is 
demonstrated by his positive relationships with his children 
and grandchildren.  He has been able to maintain his work 
relationships sufficiently to remain stable in his current 
employment.  The veteran's maintenance of relationships under 
these circumstances is inconsistent with the interpersonal 
relationship skills of a person suffering anxiety 
symptomatology warranting a 50 percent disability rating.

Furthermore, according to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. (1994) (DSM-IV), a GAF 
score of 51 indicates the veteran has only some "moderate" 
social and industrial impairment, such as panic attacks.  The 
Board notes that there was also an assigned GAF score of 42, 
indicative of more impairment (serious impairment in social, 
occupational or school functioning including suicidal 
ideation).  However, that GAF score is outweighed by the 
other clinical evidence that does not demonstrate that the 
criteria required for a higher rating are met.

Lastly, the Board has considered whether this is a case 
appropriate for "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The most probative evidence 
supports the conclusion that there was no actual variant in 
the severity of the service-connected disability during the 
appeal period.  While the treatment records reflect worsening 
and improvement of the veteran's level of psychiatric 
disability over time, they have, as is discussed above, been 
consistently at a level much more commensurate with the 
applicable criteria for a 30 percent rating than a 50 percent 
rating.  Thus, while this is a case where staged ratings need 
to be considered, the appropriate level of disability rating 
due to PTSD for the period from June 2003 is the currently-
assigned 30 percent.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


